IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                         )
                                          )     ID No. 0808015453A
  v.                                      )     In and for Kent County
                                          )
TYRONE J. MARTIN,                         )
                                          )
              Defendant.                  )


                                Submitted: April 27, 2016
                                 Decided: June 28, 2016


    Upon Consideration of Defendant’s Second Motion For Postconviction Relief
                  Pursuant to Superior Court Criminal Rule 61
                                    DENIED


                                         ORDER

       On this 28th day of June, 2016, upon consideration of the Defendant’s Second
Motion For Postconviction Relief, the Commissioner’s Report and Recommendation
and the record in this case, it appears that:
       1. The Defendant, Tyrone J. Martin (“Martin”), pled guilty on March 17, 2009,
to one count of Trafficking in Cocaine 10 - 50 grams, 16 Del. C. §4753A and one
count of Possession of a Firearm During the Commission of a Felony, 11 Del. C.
§1447A. In exchange for Martin’s plea, the State entered nolle prosequis on the
remaining charges and agreed to a pre-sentence investigation and to cap its
recommended sentence at eight years incarceration. The Court sentenced Martin to a
total of fifteen years incarceration, suspended after serving six years with credit for
time served, followed by probation.
State v. Martin
ID No. 0808015453A
June 28, 2016

      2. In September 2014, while on probation, Martin tested positive for
Oxycodone and Opiate use and in October 2014, a search of Martin’s residence
uncovered more than 400 bags of heroin, which resulted in Martin’s arrest on new
criminal charges. A report was filed charging Martin with violating probation. The State
ultimately dismissed the new criminal charges; however, Martin’s probation officer
filed a supplemental violation report, alleging that Martin had tested positive for drug
use on May 28, 2015 and July 9, 2015, and that he had committed a curfew violation
on July 7, 2015.
      3. Martin’s counsel filed a motion to suppress the evidence that had been seized
during the search in October 2014, and a hearing was held on August 12, 2015, which
the Court denied the motion. The Court sentenced Martin to ten years and four months
at Level V incarceration, suspended after four years, followed by probation.
      4. Next, the Defendant filed an appeal with the Supreme Court. Pending the
appeal, Martin filed, pro se, a motion for correction of an illegal sentence, requesting
a modification of his sentence. Then Defendant filed the pending Second Motion for
Postconviction Relief pursuant to Superior Court Criminal Rule 61, on December 15,
2015 while his direct appeal was also still pending. On February 10, 2016, the Supreme
Court denied Martin’s appeal. In his motion Martin raises two grounds for relief: 1)
ineffective assistance of counsel; and 2) the defendant’s rights against unlawful
searches and seizures were violated when probation searched his residence without
following proper procedures of SOP 7.19 as set forth through DOC policies and
procedures.
      5. The Court referred this motion to Superior Court Commissioner Andrea M.

                                           2
State v. Martin
ID No. 0808015453A
June 28, 2016

Freud pursuant to 10 Del. C. §512(b) and Superior Court Criminal Rule 62 for
proposed findings of facts and conclusions of law.
      6. The Commissioner has filed a Report and Recommendation concluding that
the Second Motion For Postconviction Relief should be denied, because it is
procedurally barred and completely meritless.
      7. The Defendant filed a Motion to Amend Motion for Postconviction Relief
and a Second Motion to Amend Motion for Postconviction Relief. The Motions to
Amend were denied, because they were filed as untimely as the briefing schedule had
been completed.      Further, the Commissioner had issued her Report and
Recommendation prior to the Motions to Amend.
      NOW, THEREFORE, after de novo review of the record in this action, and
for reasons stated in the Commissioner’s Report and Recommendation dated March
14, 2016,
      IT IS ORDERED that the Commissioner’s Report and Recommendation is
adopted by the Court, and the Defendant’s Second Motion for Postconviction Relief
is DENIED.


                                               /s/ Robert B. Young
                                                          J.
RBY/lmc
oc: Prothonotary
cc: The Honorable Andrea M. Freud
     Kathleen A. Dickerson, Esq.
     Deborah L. Carey, Esq.
     Tyrone J. Martin, JTVCC


                                           3